Citation Nr: 0808690	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-10 960	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for bilateral leg pain.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that correspondence from the veteran's 
service representative dated in March 2007 may be construed 
as raising a claim for entitlement to service connection for 
loss of cervical lordosis.  This matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in March 2005.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, service treatment records show the veteran was 
involved in an automobile accident on February 14, 1965, and 
complained of back pain and neck soreness.  The diagnoses 
included muscle spasm and lumbar strain.  X-rays of the 
lumbar spine revealed normally aligned vertebral bodies and 
intervertebral spaces of normal width.  There was a Schmorl's 
node formation on the inferior aspect of the L1 body.  There 
was also slight anterior narrowing of the body of L2 which 
the examiner noted was probably developmental in origin.  
Subsequent records show the veteran was involved in another 
automobile accident in January 1966 when he was hit from 
behind while stopped at a red light.  X-rays of the cervical 
spine revealed no suggestion of fracture or dislocation of 
the body architecture.  One of the views showed a very mild 
reversal of the cervical lordosis in the lower segment areas 
which was not present of a second view.  The examiner noted 
this was possibly due to muscle spasm, but that it could also 
be positional.  X-rays of the lumbar spine revealed the 
intervertebral foramina were wider in the lower segments than 
the upper segments which was probably a developmental 
variation and not likely significant.  There was no evidence 
of fracture, dislocation, or spondylosis.  There were a few 
Schmorl's nodes in the lower dorsal vertebrae and the first 
lumbar segment which were not clinically significant.  The 
examiner concluded there was no suggestion of bony 
abnormality in the cervical or lumbar vertebrae.  

A May 1966 report noted the veteran complained of continued 
left-sided low back soreness and occasional soreness all 
over.  A neurological clinic evaluation was essentially 
normal with full range of motion of the neck and back and no 
punch tenderness over any of the vertebral bodies.  The 
examiner noted there was no evidence of neurologic disease.  
A May 1966 psychiatric clinic report included an opinion that 
the veteran was exhibiting a syndrome usually referred to as 
"compensation neurosis" and that all treatment would be 
essentially unsuccessful until the compensation aspect of his 
case was resolved.  

A June 1966 examiner noted there was no detectable medical, 
neurological, surgical, orthopedic, or psychiatric disease 
that would warrant a medical board.  A June 1966 psychiatric 
service report recommended administrative separation due to 
inadequate personality manifested by psychosomatic 
complaints, lack of initiative, poor judgment, inaptitude, 
and inability to expend effort constructively.  An 
August 1966 report noted spasm to the posterior neck muscles 
on active motion.  The veteran's October 1966 discharge 
examination revealed a normal clinical evaluation of the 
spine and lower extremities.  

A June 2005 VA neurological examination report noted that in 
order to assess evidence of chronic back pathology a magnetic 
resonance imaging (MRI) scan should be performed.  The 
examiner noted that it was not possible at present to 
determine if a back disorder was due to an accident in 1966 
and that the veteran's claim file did not include any imaging 
studies performed at that time.  A June 2005 VA spine 
examination included a diagnosis of herniated disc.  In an 
addendum to the report the examiner stated a service nexus 
opinion would be purely speculative, but then stated it was 
less likely the back disorder was service related.

In a February 2006 statement the veteran's private 
chiropractor, D.B., D.C., noted that the veteran had been 
receiving treatment for 22 years with periods of exacerbation 
of pain including to the neck, back, and legs.  It was also 
noted that the 1966 motor vehicle accident as reported by the 
veteran started the whole process and was contributory to his 
present disability.  

Medical records were subsequently added to the record 
including correspondence dated in March 1967 from W.C.T.G., 
M.D., which noted that the veteran had complained of pain in 
the chest.  It was also noted that X-rays of the lumbar spine 
revealed vertebral bodies and interspaces which appeared 
normal in height and alignment with the exception of levo 
scoliosis to the mid lumbar spine.  Mineralization was normal 
and the posterior elements appeared to be intact.  X-rays of 
the cervical spine revealed a loss of normal cervical 
lordosis.  There was no evidence of fracture or degenerative 
changes.  The intervertebral disc spaces and posterior 
elements were intact.  The diagnoses included shallow 
scoliosis of the lumbar spine and loss of cervical lordosis.  

Also added to the claims file since the VA medical 
examinations in this case are records associated with the 
veteran's Social Security Administration (SSA) disability 
benefits claim.  These include a January 1989 report from the 
veteran's private chiropractor, D.B., D.C., indicating a 
first date of treatment in July 1985.  It was noted the 
veteran initially sought care for lower back and neck pain 
associated with numbness and headaches and that he was 
injured at work in September 1985 when a piece of wood broke 
while he was leaning over a bench which resulted in lower 
back and leg pain.  He also sustained lower back and knee 
injuries in September 1986 when he fell while doing carpentry 
work on a bridge.  The report included diagnoses of 
cervicobrachial neuralgia/cervical disc syndrome and lumbar 
disc syndrome/sciatic neuritis.  

The Board notes that a review of the evidence of record 
reveals inconsistent medical opinions.  It is also 
significant to note that the veteran's private chiropractor's 
opinion was apparently provided without review of any service 
treatment records and that VA medical opinions were provided 
without review of the March 1967 X-ray examination findings 
or records associated with the veteran's SSA claim.  
Therefore, additional development is required prior to 
appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
decisions of the United States Court of 
Appeals for Veterans Claims are fully 
complied with and satisfied.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his back or leg pain since 
service.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the current back disability 
and bilateral leg pain.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims folder and an 
examination of the veteran, the physician 
is requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a present back or leg 
disorder was incurred as a result of an 
injury during service.  The examiner 
should also address the February 2006 
private chiropractor's statement that the 
veteran's injuries in January 1966 was 
contributory to the present disability.  
All indicated examinations or diagnostic 
studies should be performed.  A complete 
rationale for all opinions expressed 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


